DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/713,257 on December 13, 2019. 
3.	Claims 1-4 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on December 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (U.S. Pub. No. 2021/0004848) (hereinafter ‘Nakajima’).
Claim 1:  Nakajima discloses a charging processing system comprising:
a power supply facility that supplies CO2 free power generated using renewable energy, Nakajima teaches the station may be provided with a power generator for generating renewable energy (see at least paragraphs 0070, 0073, 0125 and 0176);
a plurality of electrically powered vehicles that each perform CO2 free charging to charge an onboard power storage device using the CO2 free power supplied from the power supply facility, Nakajima teaches the server includes useful information which is beneficial for the user, and transmits, to the communication terminal, an electronic coupon which encourages the user to visit the store, and if the user visits the store after seeing the electronic coupon, a consideration for the effect of attracting the user to the store is paid by the store to the operator of the station (see at least paragraphs 0073-0074);

Nakajima teaches vehicle owners (see at least paragraphs 0014, 0017 and 0021); 
a server that issues a coupon to a mobile terminal of a user of an electrically powered vehicle in which the CO2 free charging is performed among the plurality of electrically powered vehicles, the coupon being usable at a shop located around the power supply facility, Nakajima teaches wherein the server includes the server includes useful information which is beneficial for the user, and transmits, to the communication terminal, an electronic coupon which encourages the user to visit the store. If the user 60 visits the store after seeing the electronic coupon, a consideration for the effect of attracting the user to the store is paid by the store to the operator of the station. Furthermore, if the user actually purchases a product at the store using the electronic coupon, a further consideration for the effect of increasing the sales at the store is paid by the store to the operator of the station (see at least paragraph 0074);
a storage device that stores, for each of the plurality of users, user attribute information in which information for specifying each of the plurality of users and information indicating an attribute of each of the plurality of users are associated with each other, and a control device that extracts a user who has a specific attribute by making reference to the user attribute information and that notifies, to a mobile terminal of the extracted user, coupon advance-notice information about the coupon to be issued, Nakajima teaches wherein the server includes the server includes useful information which is beneficial for the user, and transmits, to the communication terminal, an electronic coupon which encourages the user to visit the store. If the user 60 visits the store after seeing the electronic coupon, a consideration for the effect of attracting the user to the store is paid by the store to the operator of the station. Furthermore, if the user actually purchases a product at the store using the electronic coupon, a further consideration for the effect of increasing the sales at the store is paid by the store to the operator of the station (see at least paragraph 0074).

Claim 2:  Nakajima discloses the charging processing system according to claim 1, wherein the user attribute information includes information about a time period in which each of the plurality of users tends to visit the shop, Nakajima teaches the server may further have an updating section which, when judging that the time when the return information is received from the management device is in the time slot predicted by the time-predicting section, transmits, from the server-side transmitting section to the user terminal, the instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user (see at least paragraph 0014);.and
when the specific attribute represents a tendency to visit the shop in a specific time period, the control device extracts a user who tends to visit the shop in the specific
time period by making reference to the user attribute information, and notifies the coupon advance-notice information to a mobile terminal of the extracted user, Nakajima teaches the server may further have an updating section which, when judging that the time when the return information is received from the management device is in the time slot predicted by the time-predicting section, transmits, from the server-side transmitting section to the user terminal, the instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user (see at least paragraph 0014).

Claim 3:  Nakajima discloses the charging processing system according to claim 2, wherein
the specific time period includes a time period in which a customer attracting rate of the shop is higher than a predetermined rate, Nakajima teaches the server may further have an updating section which, when judging that the time when the return information is received from the management device is in the time slot predicted by the time-predicting section, transmits, from the server-side transmitting section to the user terminal, the instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user (see at least paragraph 0014);.and
the coupon advance-notice information includes information indicating that the  coupon is issued in a time period in which the customer attracting rate of the shop is lower than the predetermined rate, Nakajima teaches the server may further have an updating section which, when judging that the time when the return information is received from the management device is in the time slot predicted by the time-predicting section, transmits, from the server-side transmitting section to the user terminal, the instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user (see at least paragraphs 0014 and 0149).

Claim 4:  Nakajima discloses the charging processing system according to claim 1, wherein
the user attribute information includes location information of each of the plurality of users, Nakajima teaches when the server receives the location information of the communication terminal and the user ID, it judges whether the location indicated by the location information of the communication terminal is the location which is more than a predetermined distance, for example 3 km or more, away from the station (Slll). In other words, the server judges whether the location where the user who came to return the battery to the station saw, on the own communication terminal, the electronic coupon which can be used at the store near the station is a location which is equal to or more than 3 km away from the station (see at least paragraph 0142); and
when the specific attribute represents presence in a specific place, the control 5 device extracts a user who is present in the specific place by making reference to the user attribute information, and notifies the coupon advance-notice information to a mobile terminal of the extracted user, Nakajima teaches the server may further have an updating section which, when judging that the time when the return information is received from the management device is in the time slot predicted by the time-predicting section, transmits, from the server-side transmitting section to the user terminal, the instruction to update the useful information included in the electronic coupon transmitted to the user terminal to an even more beneficial one for the user (see at least paragraphs 0014 and 0149).

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Baba (U.S. Pub. No. 2014/0312841) talks about giving incentive to users.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/19/2021